DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markus (DE 10 2017 201 905 A1). A translation is provided. 
Regarding claim 1, Markus discloses a cooling jet nozzle for an engine piston (¶ [0001], the nozzle is for supply pressurized fluid to cool and/or lubricate an engine piston), in which the nozzle comprises: 
a cooling stream pathway, in which the internal cross-sectional dimensions of the pathway vary along the length of the pathway (Figs. 6 and 8, the nozzle has various portions with varying cross-sections); and 
a plunger 10 located within the cooling stream pathway to impinge a cooling feedstream received within the pathway to provide a cooling jet (Fig. 6, shown), characterized in that the plunger is  
Regarding claim 2, Markus discloses the nozzle as claimed in claim 1, characterized in that the plunger is located at or adjacent the cooling jet nozzle outlet (Fig. 6, shown). 
Regarding claim 3, Markus discloses the nozzle as claimed in claim 1, characterized in that the plunger is located substantially centrally between opposing walls forming the pathway (Fig. 6, shown). 
Regarding claim 4, Markus discloses the nozzle as claimed in claim 1, characterized in that the plunger is axially moveable in a direction extending substantially parallel to the direction of flow of the cooling feedstream (Fig. 1 and 6, the coolant enters axially and exits radially, the feedstream is fed in axially and the plunger is directional to it in movement). 
Regarding claim 5, Markus discloses the nozzle as claimed in claim 1, characterized in that the plunger is moveable between a first open position to provide a first cooling jet having a first internal cross-sectional dimension, and at least a second open position to provide a second cooling jet having a second internal cross-sectional dimension, and in which the first internal cross-sectional dimension is greater than the second internal cross-sectional dimension (Fig. 6 and 7, the plunger is capable of uncovering or partially uncovering its openings). 
Regarding claim 8, 
Regarding claim 9, Markus discloses the nozzle as claimed in claim 8, characterized in that the plunger is moveable between a first open position in which the plunger is located within the first cylindrical pathway to provide a first cooling jet having a first internal cross sectional dimension within the second cylindrical pathway portion, and a second open position in which the plunger is at least partially engaged within the second cylindrical pathway to provide a second cooling jet stream having a second internal cross-sectional dimension within the second cylindrical pathway portion, in which the first internal cross-sectional dimension is greater than the second internal cross-sectional dimension (Fig. 6 and 7, the plunger moves within the larger passageway to at least partially obstruct the opening to change its cross-section). 
Regarding claim 10, Markus discloses the nozzle as claimed in claim 9, characterized in that the plunger is moveable between a first open position in which the plunger is located within the first cylindrical pathway to provide a first cooling jet having a first internal cross sectional dimension within the second cylindrical pathway portion, and a second open position in which the plunger is totally engaged within the second cylindrical pathway to provide a second cooling jet stream having a second internal cross-sectional dimension within the second cylindrical pathway portion, in which the first internal cross-sectional dimension is greater than the second internal cross-sectional dimension (Fig. 6 and 7, the plunger moves within the larger passageway to at least partially obstruct the opening to change its cross-section).
Regarding claim 11, 
Regarding claim 12, Markus discloses the nozzle according to claim 9, characterized in that, in the second open position of the plunger, at least a portion of the plunger having the greatest outside diameter is engaged within the second cylindrical pathway (Fig. 6, shown). 
Regarding claim 14, Markus discloses the nozzle as claimed in claim 1, characterized in that the nozzle is an oil jet nozzle (¶ [0001]). 
Regarding claim 15, Markus discloses an engine comprising at least one engine piston and at least one nozzle as claimed in claim 1, in which each piston is in communication with a cooling jet outlet of a nozzle (¶ [0001]).
Regarding claim 16, Markus discloses a method for providing a cooling jet having a predetermined speed and/or pressure (all nozzles/jets have their speed and pressure inherently predetermined by their shape/size/controls/feed) characterized by the steps of: feeding a cooling stream into the cooling stream pathway of a nozzle as claimed claim 1 (see above); and generating a cooling jet having a predetermined speed within the pathway of the nozzle, in which the cooling jet has an internal cross-sectional dimension which is dependent on the location of the plunger within the pathway (Fig. 6 and 8, the plunger movement alters the jet flow through the nozzle).
Regarding claim 17, Markus discloses a method for cooling at least one engine piston (¶ [0001], the characterized by the steps of: feeding a cooling stream into the cooling stream pathway of a nozzle as claimed in claim 1; generating a cooling jet having a predetermined speed and/or pressure within the pathway of the nozzle (all nozzles/jets have their speed and pressure inherently predetermined by their shape/size/controls/feed), in which the cooling jet has an internal cross-sectional dimension which is dependent on the location of the plunger within the pathway (Fig. 6 and 8); and using the cooling jet having a predetermined speed and/or pressure to cool at least one engine piston (¶ [0001]).

Claims 1-7, 11, and 14-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al (DE 10 2015 107 078 A1). A translation is provided.
Regarding claims 1-7, 11, and 14-17, Mark discloses a cooling jet nozzle for an engine piston (¶ [0003], the nozzle is for supply pressurized fluid to cool and/or lubricate an engine piston), in which the nozzle comprises:  a cooling stream pathway, in which the internal cross-sectional dimensions of the pathway vary along the length of the pathway (Fig. 7 and 19, the nozzle has various portions with varying cross-sections); and  a plunger 129 located within the cooling stream pathway to impinge a cooling feedstream received within the pathway to provide a cooling jet (Fig. 7, shown), characterized in that the plunger is axially moveable in order to adjust the internal cross-sectional dimensions of the cooling jet (Fig. 7, the plunger 129 moves in conjunction with ball 136 to allow for a changing of flow through the valve), the valve plunger being “adjacent” to the outlet 124 (the outlet must come from an area near or next to the plunger), wherein valve plunger moves axially within the housing and is biased to a “first position” which would be considered the “first open position” as it lets more flow through (Fig. 7 and 19, shown). 
Regarding claim 2, Markus discloses the nozzle as claimed in claim 1, characterized in that the plunger is located at or adjacent the cooling jet nozzle outlet (Fig. 6, shown). 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The claim is not disclosed or made obvious in light of the prior art and more specifically specifies the valve plunger’s position and structure within the jet nozzle.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Markus (DE 10 2017 201905 A1) discloses its valve housing 4 comprising the cooling stream pathway and not a nozzle head 1. Further, applicant argues, even if the device 4 is considered as a nozzle, “cross-sectional dimensions of the pathway do no vary along the length of the pathway.”
With regards to the valve housing 4, this is merely a piece of the “the nozzle head 1” which comprises both the individual nozzle tips 2, 3, and the valve structure 4 shown in Fig. 1 and 2. This is described in ¶ [0049]: “The nozzle head 1 comprises a control valve having a valve housing 4 and the first nozzles 2 and the second nozzles 3.” Thus the overall structure is one large nozzle which splits into smaller nozzles. Further, the definition of a nozzle, as per merriam-webster (https://www.merriam-webster.com/dictionary/nozzle) is “a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of a fluid.” The valve housing 4, regardless of other structures, qualifies as a nozzle due to it being a tube with constricting portions that directs a flow of fluid. Thus, in Markus, the valve housing 4 comprises the cooling stream pathway (see Figures 6-8), and is itself considered a nozzle as well as is part of the overall nozzle head structure which includes the tips 2 and 3.
With regards to the limitation of “which the internal cross-sectional dimensions of the pathway vary along the length of the pathway.”  It is noted, firstly, that the “pathway” is simply the dimensions of the passage, not the cooling jet itself. However, since the cooling jet is traveling through these pathways its dimensions would also be constricted by the passage. As shown in Markus Fig. 1, there is an overall pathway change where fluid enters at Entrance P which is then constricted into the lines leading to tips 2 3 and then further constricted at those tips, as shown, thus this would qualify immediately as a nozzle having “internal cross-sectional dimensions… vary along the length.” Further, as shown in Fig. 6, fluid entering the nozzle head at P is constricted by the axially moving plunger 10 significantly and then 
Applicant argues that Mark et al (DE 10 2015107 078 A1) fails to disclose “which the internal coross-sectional dimensions of the pathway vary along the length of the pathway.” Applicant further argues the plunger does not alter the cross-section of the cross-sectional dimensions of the cooling jet.
With regards to what is a “nozzle,” please see the arguments pertaining to Markus above. Further, it is noted that in Fig. 7 and Fig. 18, the entire structure can be considered a “nozzle” which connects to a nozzle tip 124 in Fig. 7 and an unmarked nozzle tip in Fig. 19. These are all tubes which alter the flow of a liquid and further wherein each of these has overall cross sections that change, including the nozzle tip itself of Fig. 7 which shows a narrowing tip. Thus, the “cross-sectional dimensions” of the pathway are varying along a length.
Further, with regards to plunger 129 in Fig. 7 and 304 in Fig. 19, both these plungers would alter a flow cross section as they change their spacing with regards to the opening through which they control flow. If they are closer to it then flow is lessened, as they become further the flow is increased along with the cross-sectional area of the flow itself. Thus cooling pathways cross-section is altered by control of these plungers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is 272-1050. The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747